Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered on or about August 26, 2003, which granted *148defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant, by adducing evidence that it had no notice of the alleged hazard, i.e., a bottle covered with newspaper discarded on subway station stairs, carried its burden as summary judgment movant to demonstrate a prima facie entitlement to judgment, and plaintiff failed to meet its consequent burden to come forward with evidence sufficient to raise a triable issue of fact (cf. Giuffrida v Metro N. Commuter R.R. Co., 279 AD2d 403 [2001]). Although plaintiffs urge that the motion be denied to permit additional discovery, they have advanced no nonspeculative basis to believe that additional discovery might yield evidence warranting a different disposition (see Hernandez v Yonkers Contr. Co., 292 AD2d 422, 424 [2002]). Concur— Buckley, P.J., Tom, Saxe, Sullivan and Friedman, JJ.